Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.
 
DETAILED ACTION

Claims 1-20 are presented for examination.  


Response to Amendment

Applicant’s arguments and amendment filed on 6/21/2022 has been considered.
Applicant’s response by amendment to claims 1-20 has overcome the Examiner’s rejection under 35 USC § 112 paragraph.
Claims 1-20 are pending in this application and an action on the merits follows.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/26/2022 is being considered by the examiner. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 10,783,508. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application set forth a scope that is substantively similar to that of claims 1-20 of US Patent No. 10,783,508. The scope of the instant claims represents an obvious variation covering the same patentable invention. Further, each of the claims of the instant application would be anticipated by the aforementioned claims of the above noted patents. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-17, 19-20 are unpatentable over Rose (U.S. Patent Publication No. 2012/0197744), in view of Straw et al. (U.S. Patent Publication No. 20160275470), in view of Cooke et al. (U.S. Patent No. 9,767,446).
Regarding claim 11, Rose discloses a computing device configured to display a user interface, the computing device configured to: receive first input that includes a first item in a first POS transaction; receive second input indicating that an item-inclusion portion of the first POS transaction is complete; transition from a first state indicating the item-inclusion portion of the first POS transaction is in progress to a second state of the first POS transaction is in progress, the second state configuring the computing device to receive input associated with the payment portion of the first POS transaction; and transition to a third state configuring the computing device; (The retail environment 100 includes a checkout system 102 that adds products or items to a transaction and receives payment for goods and/or services in the transaction, Paragraph [0022].. the display 112 presents the current total for the transaction and product information for one or more products recently added to a transaction, Paragraph [0028], the full POS session 202 and the scan-only POS session 208 are initialized at substantially the same time. For example, the checkout system receives a command from the employee to initialize the full POS session 202 and the scan-only POS session 208, [61]),
Rose substantially discloses the claimed invention, however, does not explicitly disclose  display a status of the first POS transaction in a first window such that the first window is associated with the first POS transaction; and accept, in a second window and concurrently with the computing device being in the second state, second input including a second item in a second POS transaction, wherein the second window is associated with the second transaction and the first window is associated with the first transaction. 	
However, Straw teaches Order Screen, the sub-carts that are represented in the 3-D horizontally scrolling carousel menu could have additional sub-carts added using a separate selection within the 3-D horizontally scrolling carousel menu as an add feature. Using order screen 120 of FIG. 5, one image with a plus sign initiates a feature to allow the website or app user to add another sub-cart, in this case another person who is ordering food within the group order, [164] see Fig. 6.
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the invention, to modify the method of Rose, to include
the above limitations, as taught by Straw, in order to provide a vast scope of functionality and applicability for providers of varying types of goods and/or services, Straw.
Rose does not explicitly disclose a second state indicating a payment portion. Rose teaches the checkout system 102 includes a graphical user interface window associated with the full POS session 122 and another graphical user interface window associated with the scan-only POS session 124. The POS switcher 126 determines which of the two sessions is currently in use by an employee of the retail store and should be presented on the display, paragraph [0042-0043]…When all items have been added to the first transaction and a first customer is providing payment for goods and/or services in the first transaction, the cashier can begin to add items to a second transaction, such that execution of the first transaction occurs at substantially the same time that items are added to the second transaction, paragraph [0004].. the display presents a GUI window instructing the employee to scan products associated with a second customer while the first customer is providing payment for goods and/or services associated with the first transaction, Paragraph [0066, 0093], The full POS session 202 and the scan-only POS session 208 are initialized at substantially the same time. For example, the checkout system receives a command from the employee to initialize the full POS session 202 and the scan-only POS session 208, [61]),
However, Cooke teaches on Fig 4A-F (display in an area separate from the first and second payment areas a total amount due; simultaneously display a first payment option menu in the first payment area and a second payment option menu in the separate second payment area for each of the first and second proximity payment devices;  if a payment authorization is received 512, the processor displays 514 a “Thank You” message in the appropriate payment area to notify the consumer that payment has been accepted, Col.11, 13., see also Fig. 5B
Therefore, it would have been obvious to one with ordinary skill in the art before
the effective filing date of the invention, to modify the method of Rose, to include
the above limitations, as taught by Cooke, in order to enhance the use of touch screen technology, Cooke.
Regarding claim 12, Rose teaches the computing device is configured to close the first POS transaction based at least in part on receiving the notification of the confirmed payment, (When the first customer has finished providing payment in the first transaction, the POS switcher 126 transfers information associated with the second transaction to the full POS session 122 from the scan-only POS session 124 to allow the full POS session 122 to continue execution of the second transaction, paragraph [0044]).
Regarding claim 13, Rose teaches display a list of queued POS transactions having an item-input portion, (log, see paragraph [0046-0048]).
Regarding claim 14, Rose teaches he computing device is configured to accept at least one of: a magnetic strip card; a chip-type card; or a cardless payment type, (see paragraph [0025]).
Regarding claim 15, Rose teaches the computing device is a first computing device, and the first computing device is further configured to communicate with a second computing device configured to receive the input associated with payment portion of the first POS transaction, (the employee scanned all of the products associated with the first transaction and pressed a total button...The customer payment devices 204 present information associated with the first transaction, and receive payment for goods and/or services in the first transaction (220), paragraphs [0065-0066]).
Regarding claim 16, Rose teaches the first computing device and the second computing device are configured to communicate bi-directionally with each other, (media player or cellular telephone communicates with the checkout system 102 via a Bluetooth connection in order to provide the checkout system 102 with payment information, Paragraphs [0027]).
Regarding claims 17, Rose teaches the second computing device is detachably secured, (first and second interface, [0007], second customer, paragraph [0032], multiple POS sessions, Fig. 3). 
Regarding claim 19, Rose teaches transfer control of the first POS transaction to the second computing device during at least the first payment portion of the first POS transaction, (see paragraphs [0068-0072]).
Regarding claim 20, Rose teaches the first computing device is further configured to process a second payment portion of the second POS transaction concurrently with the first payment portion of the first POS transaction being processed on the second computing device. (using the GUI windows 114 to send and receive messages, paragraph [0044-0045]), the merchant facing terminal and the customer terminal are configured to communicate bidirectionally with each other, (Bluetooth connection,[0027]).
Claims 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rose, Straw and Cooke combination and further in view of Close et al. (U.S. Patent Publication No. 2012/0290420, referred to as Close)
Regarding claims 18, Rose substantially discloses the claimed invention, however does not explicitly disclose the customer facing terminal is fixedly attached to the first computing device. Rose teaches the RFID reader detects payment information from a mobile telephone or a customer credit card when receiving payment during a transaction, paragraph [0026].
However, Close teaches the SPT has a customer display and may have a secondary cashier/customer display either integrated in the housing or attached, paragraph [0107] and the SPT may notify the cashier (via an audio or visual display) that the payments are completed, paragraph [0089].
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the method of combination, to include the above limitations, as taught by Close, in order to speed the customer service, (Close, paragraph [0003]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on Straw reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1-10 would be allowable if Double Patenting rejection is overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627